Title: To James Madison from John H. Wood, 5 January 1821
From: Wood, John H.
To: Madison, James


                
                    Worthy Sir,
                    Albemarle Jany 5th. 1821.
                
                Permit me to thank you for your polite and friendly Answer to my letter. My application was certainly predicated on the presupposition that whatever relief you cou’d grant me consistently with engagements & obligations (of which we all are surrounded) wou’d have been done with willingness.
                On addresses for pecuniary aid I shou’d always be entirely indisposed to afford any, cou’d I suppose the embarrassmt to have originated in extravagance and dissipation. My truant days (thank heaven) are over and gone. It is chiefly the affliction of my unfortunate wife for more than two years that has a little enthrald me for the present, but shou’d I meet tolerable luck this year I expect to be entirely freed from pecuniary wants.
                When ruminating on the embarrassm’ts of Life, it is not unfrequent that my mind is Struck with one of the finest pieces of Morallity contained in any paper of the Spectator. Father, says a youth, “thy fortune is a very wretched if there be not another World”—true, son! And what is thine if there be another?
                My venerable mother (wou’d that I was worthy to be her son) seems to feel all the respect & veneration due to yr. exalted virtues & talents, & that sincere affection so eminently due to Mrs. Madison, her relation; to whom with yourself, I beg leave to subscribe myself most sincerely
                
                    Jno. H. Wood
                
            